Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00152-CV

                                   George L. HACHAR Jr.,
                                          Appellant

                                               v.

                                      Heydar KHALEDI,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVF-000089-D2
                          Honorable Susan D. Reed, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED August 14, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice